                      Case 1:19-cv-00301-JDB Document 13 Filed 04/09/19 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                           for the
                                                   District of Columbia


VANDA PHARMACEUTICALS, INC.                                   )
                             Plaintiff                        )
                                v.                            )      Case No. 1:19-cv-00301-JDB
FOOD AND DRUG ADMINISTRATION et al                            )
                            Defendant                         )

                                             APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         VANDA PHARMACEUTICALS, INC.


Date: April 9, 2019                                                  /s/ Michael B. Kimberly
                                                                                         Attorney's signature

                                                                     Michael B. Kimberly 991549
                                                                                     Printed name and bar number

                                                                     Mayer Brown LLP
                                                                     1999 K St NW
                                                                     Washington, DC 20006
                                                                                               Address

                                                                     mKimberly@mayerbrown.com
                                                                                           E-mail address

                                                                     (202) 263-3127
                                                                                          Telephone number

                                                                     (202) 263-5350
                                                                                            FAX number
        Case 1:19-cv-00301-JDB Document 13 Filed 04/09/19 Page 2 of 2




                           CERTIFICATE OF SERVICE



      I hereby certify that on April 9, 2019, the foregoing was electronically filed with

the Clerk of Court using the CM/ECF system, which will send notification to all counsel

of record in this matter who are registered with the Court’s CM/ECF system.




                                                             /s/ Michael B. Kimberly
                                                             Michael B. Kimberly
